Hurley, J.
The report in this case was allowed by the trial court on October 4,1989. Briefs and report were forwarded to this division on November 7,1989. On February 13,1990, the parties to this action filed a stipulation of dismissal pursuant to Dist./Mun. Cts. R. Civ. P., Rule 41(a)(1)(h). The issue on appeal has, therefore, been rendered moot by the absence of an actual case in controversy. See Goldman v. Kane, 3 Mass. App. 336 (1975). Thecase is to beretumed to the Barnstable Divisionforentry of dismissal.